Citation Nr: 1449130	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The appellant had active duty for training (ACDUTRA) service in the Army National Guard from January 1970 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The RO in Providence, Rhode Island certified the appeal to the Board.

The appellant testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A review of the Virtual VA paperless claims processing system reveals a transcript of that proceeding that has been considered by the Board.  An assessment of the Veterans Benefits Management System (VBMS) does not uncover any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his psychiatric disorder is related to his ACDUTRA.  See March 2011 Claim.  The appellant was not afforded a VA examination for his claimed psychiatric disorder.  VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, but the record does not contain sufficient information to make a decision on the claim.  38  U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant's private psychologist diagnosed him with major depressive disorder and noted that the appellant believed that his ACDUTRA caused him psychological harm.  See January 2012 letter from Dr. F.  However, the psychologist gave no opinion of his own on what relationship military service had to the appellant's psychiatric disorder.  The appellant also contends that both during and after service, he experienced nervous feelings due to the occurrence of upsetting events during his ACDUTRA.  See March 2011 Claim.  He is competent to attest to observable symptomatology and events that he has experienced.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, his service treatment records reflect that he was diagnosed with drug dependence and reported having chronic anxiety shortly after ACDUTRA in August 1970.  It was determined that he was unfit for duty due to drug habituation and dependence in September 1970.   

Hence, there is competent evidence of a current psychiatric disorder, an in-service event, and a possible link between his current psychiatric disorder and his ACDUTRA.  The remaining question is whether a nexus exists between any current psychiatric disorder and his ACDUTRA.  As the Board lacks sufficient medical evidence to render a decision on this issue, the Board finds that a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay assertions.

It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.
 
The examiner must provide a diagnosis for each psychiatric disorder present.  With respect to each diagnosis, the examiner must then state an opinion as to whether it at least as likely as not (a 50 percent or greater probability) first manifested during his ACDUTRA or is otherwise related to his ACDUTRA.

In all conclusions, the examiner must provide rationales that identify and explain the medical basis or bases, with identification of pertinent evidence of record.

2.  The AOJ should review the claims file and ensure that the foregoing development action has been conducted and completed in full.  The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

